948 F.2d 1282
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Glenn R. MILLER, Plaintiff-Appellant,v.CIRCUIT COURT OF FAUQUIER COUNTY, VIRGINIA, Supreme Court ofVirginia, Defendants-Appellees.
No. 91-1158.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 28, 1991.Decided Nov. 13, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.   Albert V. Bryan, Jr., Chief District Judge.  (CA-91-657-A)
Glenn R. Miller, appellant pro se.
Peter Robert Messitt, Office of the Attorney General of Virginia, Richmond, Va., for appellees.
E.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, SPROUSE, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Glenn R. Miller appeals from the district court's order dismissing his suit against the Circuit Court of Fauquier County, Virginia, and the Virginia Supreme Court.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Miller v. Circuit Court of Fauquier County, No. CA-91-657-A (E.D.Va. June 18, 1991).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Miller has filed a motion in this Court to stay the judgment below.   This motion is denied